IN THE COMMONWEALTH COURT OF PENNSYLVANIA

The Estate of John G. Guyaux and      :
Mirian V. Guyaux, Deceased, and       :
Gary Guyaux and Christy Guyaux, Heirs :
                                      :
            v.                        :             No. 627 C.D. 2018
                                      :             Argued: February 11, 2019
Township of North Fayette             :
                                      :
Appeal of: Christy Guyaux             :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ANNE E. COVEY, Judge (P.)
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                           FILED: May 6, 2019

              Christy Guyaux appeals an order of the Court of Common Pleas of
Allegheny County (trial court) awarding costs to the Allegheny County Sheriff’s
Office and the Township of North Fayette for expenses incurred by law enforcement
officers in removing a firearm collection from a condemned house inherited by
Christy Guyaux and her brother, Gary Guyaux.1 The trial court ordered these costs
to be satisfied by the sale of the firearms. Christy Guyaux argues that the trial court
lacked authority to impose the costs against her and to order the sale of her brother’s
firearms. We affirm.
              On December 7, 2016, the Township of North Fayette (Township) filed
a complaint in equity against the Estate of Mirian Guyaux and her heirs, Gary and
Christy Guyaux, alleging numerous violations of the Township’s property



1
  Gary Guyaux and the Estate of John G. Guyaux and Mirian V. Guyaux have not filed briefs in
this matter.
maintenance code2 for their property located at 7825 Noblestown Road, McDonald,
Allegheny County. Reproduced Record at 3a (R.R. ___). As the intestate heirs of
their mother, Christy and Gary Guyaux (collectively, the Guyauxs) each own a fifty
percent interest in the property. According to the complaint, Gary Guyaux was the
only individual who resided at the house, but he has not lived there since his
incarceration in April 2016. The Township asked the trial court to decree that the
property is “uninhabitable and not safe, sanitary or fit for human occupancy” and
order the Guyaux siblings to abate the code violations. R.R. 6a.
                On December 8, 2016, the Township filed a motion for preliminary
injunctive relief.      In support, the Township asserted that upon release from
incarceration, Gary Guyaux would reside at the uninhabitable and unsafe house.
Christy Guyaux stipulated that the house was uninhabitable. The trial court granted
a preliminary injunction on the same day to restrain Gary Guyaux from occupying
the premises.
                On December 13, 2016, the trial court conducted a hearing on the
continuation of the injunction. The trial court determined that the house was still
not fit for human occupancy and enjoined its occupancy until all code violations
were abated. With the express written consent of Christy Guyeaux, the trial court
entered an injunction directing the Guyauxs to “fully abate and remedy all code
violations at the Subject Premises, or demolish all dangerous structures thereon and
remove all personal items littered throughout the property” within six months of the
trial court’s order. Trial Court Order, 12/13/2016, at 1; R.R. 119a. This injunction
further directed that:




2
    The Township has adopted the 2009 International Property Maintenance Code.
                                               2
             If Defendants fail to fully abate and remedy all code violations
             existing on the Subject Premises, or to demolish all dangerous
             structures thereon and remove all personal items littered
             throughout the property, within 6 months of the date of this Order
             being Granted, Plaintiff, North Fayette Township, is granted the
             authority to remove the dangerous structures and buildings, in
             addition to removing all personal items littered throughout the
             property, and to lien the costs for such actions.

Id. at 1-2; R.R. 119a-20a (emphasis added). This injunction required all code
violations to be remedied by June 13, 2017.
             Thereafter, the Township sent monthly notices to the Guyauxs,
reminding them of their obligation under the injunction to remove all personal items
and dangerous structures from the property by June 13, 2017. The Township
reminded the Guyaux siblings that if they failed to take action, the Township would
enter the property, remove the dangerous structures and personal items and assert a
lien for its expenses.
             On June 9, 2017, Christy Guyaux filed an application with the trial
court to extend the time for abating the code violations. Her application explained
that certain personal items belonged to Gary Guyaux, and they “require[d]
specialized handling by certain licensed individuals because of their nature.” R.R.
127a. The application stated that Christy Guyaux had “provided her consent to the
December 13, 2016 Order of Court based primarily on her belief that her brother,
Defendant Gary Guyaux, would be released from incarceration prior to the
expiration of the six month period on June 13, 2017.” R.R. 127a. However, on June
7, 2017, Gary Guyaux was convicted of making terroristic threats and ordered to
remain incarcerated until his sentencing on September 7, 2017. The application
stated that Christy Guyaux had received permission from her brother to remove his
personal items.

                                          3
             On June 30, 2017, the trial court ordered the Township Police
Department and the Allegheny County Sheriff’s Office to enter the property and
remove all firearms for transport to and safekeeping at the Sheriff’s Office until
further order from the court in Gary Guyaux’s criminal case. The trial court directed
the Sheriff’s Office not to place indelible markings on the firearms “as they may be
of antique quality and thereby any permanent markings may reduce their value.”
Trial Court Order, 6/30/2017, at 2; R.R. 179a. It also ordered the Sheriff’s Office to
photograph and inventory the firearms.
             The same day, Christy Guyaux appealed to this Court and requested an
emergency stay of the trial court’s order of June 30, 2017. She asserted that the trial
court lacked jurisdiction over the firearm collection.        This Court denied the
emergency stay application. See Christy Guyaux, individually and as Attorney in
Fact for Gary Guyaux v. Township of North Fayette, (Pa. Cmwlth., No. 876 C.D.
2017, filed July 5, 2017). In its opinion and order, this Court concluded that Guyaux
was not entitled to a stay because she could not demonstrate that her interests would
be irreparably harmed in light of the trial court’s directive that the Sheriff’s Office
safeguard the firearm collection. This Court’s order allowed Guyaux’s appeal to
proceed, but it also granted Guyaux leave to seek a return of the firearms from the
Sheriff or their transfer to a federally licensed firearms dealer. On July 21, 2017,
Guyaux discontinued her appeal docketed at 876 C.D. 2017.
             On July 3, 2017, deputies from the Sheriff’s Office entered the property
to remove the firearms and worked for three days, from 7:00 a.m. or 8:00 a.m. to
11:00 p.m. each day. The removal operation required approximately 10 officers,
some of whom worked overtime. One of the supervising sergeants, Sergeant Eli
Peyronel, described the property as “one of the most hazardous and disgusting”


                                          4
places he had ever seen. Notes of Testimony, 7/18/2017, at 7 (N.T. ___); R.R. 244a.
He further explained:

             The property on the outside has disabled vehicles spread
             throughout the back yard, the vegetation is overgrown. There’s
             garbage packed in the vehicles, packed in the sheds and the barns
             and outhouses to the point you can’t see in or even get in. You’d
             have to crawl over large piles of debris. The basement is – floor
             is completely covered with garbage, debris. Some of it I would
             classify as hazardous. It’s metallic, rusted. There’s a layer of
             moisture on everything in the basement, and I can’t scientifically
             speak to this, but what appears to be black and green mold
             primarily covers the majority of the basement.

N.T. 7-8; R.R. 244a-45a. The deputies located firearms within the house stacked in
piles, placed in large garbage cans and embedded within debris and garbage. There
were piles of debris and garbage in the residence, shed and barn, some as high as the
ceiling, which impeded the ability of the deputies to clear out the firearms.
             After the firearms were recovered they were inspected and unloaded.
The weapons were found to be in poor condition with corroded metal, and most were
loaded with live ammunition.         The deputies responsible for removing the
ammunition spent considerable time doing so. Sergeant Peyronel testified:

             They had a station set up where they could manipulate the
             firearms and attempt to unload them in a safe manner pointed in
             a direction away from everyone else, and they had lubricants and
             chemicals which we had purchased which are manufactured for
             lubricating, for cleaning firearms. They utilized those, rags, and
             anything else they could to attempt to verify if the guns were
             unloaded, unload the guns if they were loaded and do so in a
             manner that it was minimizing and there was no damage to the
             firearms, any further damage than they were already damaged
             when we found them.




                                          5
N.T. 19; R.R. 256a. From there, the weapons were logged, photographed, tagged,
and placed in a pile for transport. In total, 586 weapons, including a grenade
launcher, were found and tagged.
               On July 21, 2017, Christy Guyaux, as attorney-in-fact for Gary Guyaux,
filed a motion to transfer the firearms to a federally licensed firearms dealer she had
chosen.3 During a status conference held by the trial court in October 2017, counsel
for the Sheriff’s Office announced its intention to present a bill of costs to the court
for the work it had completed, and the trial court agreed. Thereafter, the Sheriff’s
Office and the Township filed their bills of costs.
               On December 20, 2017, the trial court conducted a hearing on the bills
of costs submitted by the Sheriff and the Township. Christy Guyaux appeared at
this hearing but did not present evidence. Nevertheless, she asserted that she could
have hired a federally licensed firearms dealer to do the weapon removal job at a
lower cost.
               On February 7, 2018, the trial court entered the following order:

               1. That the firearms found on the property of Defendants (this
               Order is not intended to make a determination as to which party
               is the legal owner of said property) and which are currently held
               at the North Fayette Township Municipal Building under the
               protection of the Sheriff of Allegheny County, shall be
               transferred to a federally licensed arms dealer for the purposes of
               sale. Said dealer shall be mutually selected by Defendants, the
               Sheriff of Allegheny County and the Township of North Fayette,
               and the parties shall memorialize said agreement in writing
               which shall be signed by counsel for all parties and delivered to
               the Court prior to the sale of any of said firearms.
               However, from said group of firearms there shall be exempted
               any firearm(s) or the like which are currently the subject of a

3
 The motion to transfer was consistent with this court’s order at No. 876 C.D. 2017, filed July 5,
2017, that Guyaux could seek relief from the trial court with respect to the firearms.
                                                6
                criminal prosecution by state and/or federal authorities. These
                firearms shall be held by the Sheriff of Allegheny County
                pending further resolution of said criminal matter.
                2. That the proceeds from said sale shall be placed in a joint
                escrow account in the name of the attorney for the Defendants,
                the attorney for the Sheriff’s Department and the attorney for the
                Township of North Fayette.
                3. From said escrow account the following amounts shall be paid:
                the Bill of Costs to the Sheriff of Allegheny County in the
                amount of $10,459.10 and there shall be paid $2,592.96 to the
                Township of North Fayette, as all objections to said Bills of Cost
                are hereby dismissed. The said balance of the account after
                payment of the above amounts shall continue to be held in escrow
                until a determination is made as to who is/are the proper
                recipient(s) of the proceeds in said account.

Trial Court Order, 2/7/2018, at 2-3; R.R. 530a-31a (emphasis added).
                In response, Christy Guyaux requested the trial court to certify its
February 7, 2018, interlocutory order to allow its immediate appeal. See 42 Pa. C.S.
§702(b).4 The trial court denied the petition. Christy Guyaux appealed to the
Superior Court, and it transferred her appeal to this Court. On July 11, 2018, this
Court allowed the appeal of the February 7, 2018, order as an appeal of a collateral
order.



4
  It states:
         (b) Interlocutory appeals by permission.--When a court or other government unit,
         in making an interlocutory order in a matter in which its final order would be within
         the jurisdiction of an appellate court, shall be of the opinion that such order involves
         a controlling question of law as to which there is substantial ground for difference
         of opinion and that an immediate appeal from the order may materially advance the
         ultimate termination of the matter, it shall so state in such order. The appellate court
         may thereupon, in its discretion, permit an appeal to be taken from such
         interlocutory order.
42 Pa. C.S. §702(b).
                                                   7
               This Court’s July 11, 2018, order granted an interlocutory appeal to
consider the following issues:

               (1) Whether [the trial court] erred in sua sponte awarding costs
               to the Sheriff of Allegheny County and Township of North
               Fayette for expenses incurred in removing, inventorying, and
               storing the firearms collection; and
               (2) Whether [the trial court] had the authority to order the sale of
               the firearms collection to pay for such costs.

Order, 7/11/2018, at 1; R.R. 547a. We consider these issues seriatim.
               We first address Christy Guyaux’s argument that the trial court erred in
sua sponte awarding costs to the Sheriff of Allegheny County and Township of
North Fayette. Guyaux asserts that under Section 1 of the act commonly referred to
as the Municipal Claims and Tax Liens Act, 53 P.S. §7101,5 a lien can only be filed
against real property, not against personalty, such as firearms. Christy Guyaux also
argues that the Sheriff and the Township are not permitted to recover under Section
19 of the Sheriff Fee Act, 42 P.S. §21119.6 In the absence of a statute authorizing


5
  Act of May 16, 1923, P.L. 207, as amended, 53 P.S. §§7101-7455. Section 1 of the Municipal
Claims and Tax Liens Act provides that “[t]he word ‘property,’ as used in this act, means the real
estate subject to the lien and against which the claim is filed as a lien.” 53 P.S. §7101. This statute
deals with tax liens.
6
  Act of July 6, 1984, P.L. 614, as amended, 42 P.S. §§21101-21120. Section 19 of the Sheriff
Fee Act provides:
        In addition to fees provided for in this act, the sheriff shall be paid costs, charges
        and expenses incident to the performance of an act required by court, order, statute,
        rule or regulation including, but not limited to, printing costs, publication costs,
        services of experts, watchmen, postage and mileage, which shall be costs to be paid
        by the plaintiff, petitioner or person requiring them to be incurred.
42 P.S. §21119 (emphasis added). Here, the work of the Sheriff’s Office was ordered by the trial
court to effect the terms of the injunction entered December 13, 2016. Because we conclude the
Sheriff’s costs are recoverable under the terms of the trial court’s order of December 13, 2016, we
do not address this statutory basis for the trial court’s award of costs.
                                                  8
the recovery of costs, Guyaux contends that the trial court erred in awarding costs to
the Sheriff and the Township. She also asserts that because the Sheriff was not a
party to the Township’s complaint in equity, it cannot recover costs.
               We reject the contention that the trial court acted sua sponte. The trial
court’s order of December 13, 2016, stated, specifically, that the Township could
lien for costs if, after six months, it had to clear the Guyaux property. Christy
Guyaux consented to that order in writing. Plainly, the cost to abate the nuisance
presented by the house and weapons therein was imbedded in the trial court’s order
of December 13, 2016. The trial court did not raise the issue sua sponte.
               The order of December 13, 2016, specifically provided, inter alia, that
the Township could lien for costs, and it is binding upon Guyaux, who consented in
writing to the order. Lower Frederick Township v. Clemmer, 543 A.2d 502 (Pa.
1988) (consent order serves as “a contract binding the parties thereto to the terms
thereof.”). Even if Christy Guyaux had not consented to the order, the trial court
had the “legal and equitable powers required for or incidental to the exercise of its
jurisdiction” pursuant to 42 Pa. C.S. §3237 to order reimbursement. Sitting as a
chancellor in equity, the trial court had broad authority to fashion a remedy to
address a public nuisance: a dilapidated house, in which 586 weapons were stored
and required special handlers to remove. Williams Township Board of Supervisors
v. Williams Township Emergency Company, Inc., 986 A.2d 914, 921 (Pa. Cmwlth.

7
 Section 323 of the Judicial Code, 42 Pa. C.S. §323, provides:
       Every court shall have power to issue, under its judicial seal, every lawful writ and
       process necessary or suitable for the exercise of its jurisdiction and for the
       enforcement of any order which it may make and all legal and equitable powers
       required for or incidental to the exercise of its jurisdiction, and, except as otherwise
       prescribed by general rules, every court shall have power to make such rules and
       orders of court as the interest of justice or the business of the court may require.
42 Pa. C.S. §323 (emphasis added).
                                                  9
2009) (“Courts sitting in equity hold broad powers to grant relief that will result in
an equitable resolution of a dispute…a chancellor in equity may fashion a remedy.”).
               The trial court also had broad authority to determine who would remove
the firearms. The trial court’s June 30, 2017, order expressly ordered the Township
police “and/or the Allegheny County Sheriff’s Department” to enter the property,
remove the firearms and transport them to the Sheriff’s Office. Trial Court Order,
6/30/2017, at 1; R.R. 178a. Furthermore, the trial court’s order of December 13,
2016, did not limit the identity of persons to be used by the Township in the event it
had to clear the Guyaux property of dangerous buildings and personalty.8
               We also reject Guyaux’s argument that the lien established by the order
of December 13, 2016, could only be filed against real property. This Court has
explained:

               A lien is a charge on property, either real or personal, for the
               payment or discharge of a particular debt or duty in priority to
               the general debts or duties of the owner. It encumbers property
               to secure payment or performance of a debt, duty or other
               obligation. 51 Am. Jur. 2d, Liens §1. Liens fall into three
               categories: common law liens, equitable liens and statutory liens.
               Summary of Pennsylvania Jurisprudence 2d, Property, § 19.2
               (2000).

London Towne Homeowners Association v. Karr, 866 A.2d 447, 451 (Pa. Cmwlth.
2004) (emphasis added). Relevant here is the equitable lien doctrine, which is
followed in Pennsylvania.
               An equitable lien arises “either from a written contract which shows an
intention to charge some particular property with a debt or obligation, or is implied

8
  Guyaux may be correct in her suggestion that the Sheriff is an indispensable party. That issue is
beyond the scope of this Court’s July 11, 2018, order allowing Guyaux’s interlocutory appeal.
Nevertheless, the trial court did not exceed its broad discretion as a chancellor in equity by ordering
the Sheriff to assist the Township with removal and storage of the firearms.
                                                 10
and declared by a court of equity out of general considerations of right and justice
as applied to the relations of the parties and the circumstances of their dealings.”
Baranofsky v. Weiss, 182 A. 47, 48-49 (Pa. Super. 1935).

             Where property is held by one person subject to an equitable lien,
             the person having the equitable lien can enforce it by a
             proceeding in equity. Where the equitable lien is on a fund, for
             example a bank deposit, it is enforced by a direction to pay the
             claimant out of the fund. Where the equitable lien is upon other
             property the court will ordinarily decree that unless the holder of
             the property pays the amount of the lien the property be sold and
             out of the proceeds the amount of the lien be paid.

RESTATEMENT (FIRST) OF RESTITUTION §161 (AM. LAW. INST. 1937). Foreclosure
of an equitable lien is subject to such conditions as the court may direct.
RESTATEMENT (THIRD) OF RESTITUTION AND UNJUST ENRICHMENT §56 (AM. LAW.
INST. 2011). Liens created by statute, such as a mechanic’s lien, require a judgment
before there can be enforcement.        See, e.g., Wyatt Inc. v. Citizens Bank of
Pennsylvania, 976 A.2d 557, 571 (Pa. Super. 2009) (“A Mechanics’ Lien is a
statutorily created lien for the purpose of securing priority for payment for work
performed or materials provided in erecting or repairing a building.”). Reducing a
lien to judgment will be critical where there are multiple lienholders, whose priority
will be determined in order of judgment entry. By contrast, here, the priority of liens
is not a concern.
             We reject Guyaux’s contention that the trial court’s order of February
7, 2018, was not authorized by the Municipal Claims and Tax Liens Act or the
Sheriff Fee Act. Those statutes are inapplicable to the enforcement of the equitable
lien on the firearms created by the December 13, 2016, order to which Guyaux
consented. That order expressly provided that if the personal property was not

                                          11
removed by June 13, 2017, the Township could do so and “lien the costs for such
actions.” Trial Court Order, 12/13/2016, at 1-2; R.R. 119a-20a. The trial court
fashioned an appropriate remedy to enforce its order, agreed to by Christy Guyaux.
               In her second issue, Christy Guyaux argues that the trial court lacked
jurisdiction to order the sale of the firearm collection to reimburse the Township and
the Sheriff for their approximate $13,000 in costs. Guyaux further argues that the
trial court violated her due process rights because there was no notice that the firearm
collection would be confiscated.9
               The trial court issued its February 7, 2018, order in response to Christy
Guyaux’s motion to transfer the firearms to a federally licensed firearms dealer. The
February 7, 2018, order provided that the Sheriff would safeguard the firearms until
further order of the criminal court, where Gary Guyaux had pending matters, and
that the firearms would be transferred to a federally licensed firearms dealer chosen
by the parties for the purpose of sale. Thereafter, the parties were to notify the trial
court in writing of their selection of a dealer “prior to the sale of any of said
firearms.” Trial Court Order, 2/7/2018, at 2; R.R. 530a (emphasis added). The trial


9
  Christy Guyaux also argues that the trial court’s June 30, 2017, order violated Section 6105(a)
of the Pennsylvania Uniform Firearms Act of 1995 (Uniform Firearms Act), 18 Pa. C.S. §6105(a).
She maintains that on June 7, 2017, when Gary Guyaux was convicted of terroristic threats, he
became a “prohibited person” under the Uniform Firearms Act and had 60 days from the
“imposition of the disability” to sell or transfer the firearms to another eligible person. Christy
Guyaux proposed a transfer to a federally licensed firearms dealer in accordance with the Uniform
Firearms Act. Once the Uniform Firearms Act was invoked, she states, the trial court lacked
jurisdiction over the disposition of the firearms.
         Guyaux’s argument falls outside the scope of the issues on appeal recited in this Court’s
July 11, 2018, order. Even so, this argument lacks merit because the trial court’s directive that the
firearms be removed from the property (and stored) did not interfere with Gary Guyaux’s ability
to sell or transfer the firearms pursuant to the Uniform Firearms Act. More importantly, Guyaux
discontinued her appeal of the June 30, 2017, order.
                                                12
court did not order a forfeiture of the firearms in an in rem proceeding.10 Christy
Guyaux has a power of attorney to make decisions about the firearm collection. She
filed a motion with the trial court to have the firearms transferred to a federally
licensed firearms dealer so that they could be sold.
               The Township instituted this equity proceeding to address the serious
and dangerous public nuisance presented by the Guyaux property. Before the house
could be demolished, the personalty had to be removed.                      The firearms were
inextricably connected to the public nuisance.                In fact, their presence in the
abandoned house was part of the nuisance because of the risk that the firearms could
fall into the hands of criminal elements.
               In conclusion, we hold that the trial court did not err in awarding costs
to the Township and the Sheriff, as contemplated by the court’s order of December
13, 2016. Further, the trial court did not err in ordering the proceeds from the sale
of the firearm collection be used to pay for such costs. Accordingly, we affirm the
trial court’s order.

                                         _____________________________________
                                         MARY HANNAH LEAVITT, President Judge




10
   Christy Guyaux’s challenge to the trial court’s February 7, 2018, order directing the sale of the
firearms is premised on her contention that the underlying seizure of the firearms was unlawful.
Her argument is a non-starter, however, because she discontinued her appeal of the underlying
order of June 30, 2017, that directed the removal of the firearms from the house.
                                                13
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

The Estate of John G. Guyaux and      :
Mirian V. Guyaux, Deceased, and       :
Gary Guyaux and Christy Guyaux, Heirs :
                                      :
            v.                        :   No. 627 C.D. 2018
                                      :
Township of North Fayette             :
                                      :
Appeal of: Christy Guyaux             :


                                ORDER

           AND NOW, this 6th day of May, 2019, the order of the Court of
Common Pleas of Allegheny County dated March 1, 2018 in the above-captioned
matter is AFFIRMED.

                               _____________________________________
                               MARY HANNAH LEAVITT, President Judge